PER CURIAM:
Plaintiff appellants appeal from a district court summary judgment dismissing plaintiffs’ claim for damages. Plaintiff Thelma Harrop was injured while descending the front steps of defendants’ home after having made a social and religious visit. The trial court concluded that there were no material issues of fact and, based upon the record presented below, ruled that the plaintiffs were “licensees” as a matter of law, relying on our decision in Wilson v. Bogert, 81 Idaho 535, 347 P.2d 341 (1959). The court further ruled that the defendants “violated no duty owed to plaintiffs.”
We affirm. Springer v. Pearson, 96 Idaho 477, 531 P.2d 567 (1975). Costs to respondents.